Citation Nr: 1606187	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  09-27 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for cervical spine (neck) disability.

2.  Entitlement to service connection for migraines, to include as secondary to service connected left shoulder and nasal fracture disabilities.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 




INTRODUCTION

The Veteran had active military service from September 1984 to November 2006.

These matters come before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama.

The issue of entitlement to service connection for migraines is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A cervical spine disability is etiologically related to the Veteran's active service.


CONCLUSION OF LAW

A cervical spine disability was incurred in or aggravated by active service.  38 U.S.C.A. §§1101, 1110, 1131 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran reports in a February 2007 claim that he experienced "chronic" symptoms of back pain in service and has had continuous recurrent neck pain symptoms since service, leading to the eventual diagnosis of arthritis of the neck.  Having reviewed the evidence in its entirety and after resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a cervical spine disability is warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

As the condition at issue, arthritis, is a "chronic disease" listed under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease, subsequent manifestations of the same chronic disease at any later date, however remote, are considered to be service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for certain chronic diseases such as arthritis if it manifests to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Here, there is competent and credible evidence that the Veteran has cervical spine degenerative arthritis, which was diagnosed in 2013 after he had an X-ray of his cervical spine due to reports of pain.  

Service treatment records do not show the diagnosis of a cervical spine disability during his period of military service.  However, after reviewing the claims folder, the Board believes that service connection may granted based on continuity of symptomatology.  See 38 C.F.R. § 3.303(b), discussed above.  

With regard to whether the Veteran's cervical spine pain has continued since service, the Veteran credibly asserted that since service he has continuously experienced neck pain.  The Board has no reason to disbelieve the Veteran's contentions regarding a continuity of symptomatology since service, which are consistent with the evidence of record.  Specifically, the Veteran reported clear and constant pain in his neck, from his shoulders up.  The Veteran appears to have initially sought treatment from the Birmingham VAMC, specifically in January 2007 at which point he reported he had experienced chronic neck pain associated with headaches for months.  The Veteran also received private treatment at the Elliot Rampulla Wellness Treatment Center for his back and neck pain shortly following his discharge.  It is notable that he filed a claim complaining of neck pain within only two months of his service separation.

The Board finds that the Veteran experienced symptoms of neck pain during service and has experienced chronicity of that pain since service so as to warrant presumptive service connection for a cervical spine disability under the provisions of 38 C.F.R. § 3.303(b).  Continuity of symptomatology is, therefore, established.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection have been met and service connection for a cervical spine disability is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 


ORDER

Service connection for a cervical spine disability is granted.





REMAND

As noted above, the Board remanded the Veteran's claim for service connection for migraines in November 2013 for the provision of a VA examination.  The Board's remand observed that the Veteran had post-service treatment for his migraines and also that he reported his migraines were secondary to his currently service connected disabilities, to include his left shoulder impingement syndrome and post-nasal fracture.  The Board directed the AMC to obtain a medical opinion as to whether the claimed migraines were incurred in service, were otherwise related to service and/or were related to-to include as aggravated by- a service-connected disability, such as the Veteran's shoulder or nose fractures.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA has a duty to ensure compliance with the terms of a remand by the Board.  Stegall v West, 11 Vet App 268, 271 (1998).  Here, the medical opinions obtained by the agency of original jurisdiction (AOJ) were not adequate, as the AOJ did not substantially comply with the Board's remand orders.  Specifically, in December 2013 a VA examiner issued a medical opinion stating that he had reviewed the claims file.  The examiner opined that the current migraine disability was not likely the direct result of service because there was no medical evidence of migraine treatment or complaints seen in the service treatment records (STRs).  The examiner noted that he saw multiple notes of migraines after service, but no evidence indicating that the Veteran's migraines were caused by his service connected disabilities.  

As specifically stated in remand directive #4, the examiner was also to opine as to whether it was at least as likely as not that the migraine disability was aggravated by the Veteran's service connected disabilities, to include his shoulder and nasal fracture.  The examiner did not specifically state as to whether such occurred.  
Furthermore, in a March 2006 service treatment record the Board notes that the Veteran reported a history of migraines.  At that visit, the examining medical professional also noted that the Veteran reported having headaches, which indicates that he was having headaches at that time, and not just in the past.  This record is located on page 2/18 of the VBMS entry for STR that is marked as received on September 5, 2006.  

Because the examiner's opinion did not address whether the Veteran's service connected disabilities aggravated his migraines and also failed to acknowledge or address notations of migraines in service, while relying upon the lack of any in-service complaints of headaches for his negative opinion, another opinion must be sought.  

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the VA examiner who provided the December 2013 VA opinion for the Veteran's migraines.  If the December 2013 VA examiner is unavailable, the Veteran's claims file should be provided to another examiner for review.  If an opinion cannot be provided without an examination, one should be provided.  A complete rationale should be provided for any opinion.

The examiner should again review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (50 percent or greater) that:

a)  the Veteran's migraines headaches onset during active service or are otherwise related to his military service.  The opinion should include discussion of the Veteran's documented medical history, to particularly include the service treatment record from March 2006 referencing reports of headaches.  These records and their locations are described in the body of this remand.

b) the Veteran's migraines were caused by his service-connected shoulder impingement syndrome, cervical spine arthritis, and/or status post nasal fracture.  

c)  aggravated (made permanently worse beyond the natural progression of the condition) by his service-connected shoulder impingement syndrome, cervical spine arthritis, and/or status post nasal fracture.  If aggravation is found, a baseline level of the headaches prior to the aggravation occurring should be identified.

2.  Then, readjudicate the appeal based on the complete claims file.  If the appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


